Case 3:18-cr-04683-GPC Document 236 Filed 06/09/21 PageID.2413 Page 1 of 2




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Nicole R. Van Dyk - State Bar No. 261646
      nvandyk@birdmarella.com
 3 Darren L. Patrick - State Bar No. 310727
      dpatrick@birdmarella.com
 4 BIRD,  MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone:  (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant Petr Pacas
 8
                         UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                CASE NO. 3:18-cr-04683-GPC
12
                       Plaintiff,             NOTICE OF APPEARANCE
13
                 vs.                          Assigned to Hon. Gonzalo P. Curiel
14
   JACOB BYCHAK, MARK
15 MANOOGIAN, MOHAMMED
   ABDUL QAYYUM, AND PETR
16 PACAS
            Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     3722940.1                                                  Case No. 3:18-cr-04683-GPC
                                    NOTICE OF APPEARANCE
Case 3:18-cr-04683-GPC Document 236 Filed 06/09/21 PageID.2414 Page 2 of 2




 1               TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
 2               I, the undersigned attorney, enter my appearance as lead counsel for
 3 Defendant Petr Pacas in the above-captioned case. I certify that I am admitted to
 4 practice in this court or authorized to practice under Local Rule 83.3. Gary S.
 5 Lincenberg of Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
 6 P.C., who has previously appeared in this action, remains as lead counsel for
 7 Defendant Petr Pacas.
 8
 9 DATED: June 9, 2021                        Gary S. Lincenberg
                                              Nicole R. Van Dyk
10
                                              Darren L. Patrick
11                                            Bird, Marella, Boxer, Wolpert, Nessim,
                                              Drooks, Lincenberg & Rhow, P.C.
12
13
14                                            By:         /s/ Nicole R. Van Dyk
15                                                              Nicole R. Van Dyk
16                                                  Attorneys for Defendant Petr Pacas

17
18
19
20
21
22
23
24
25
26
27
28
     3722940.1
                                                     2                    Case No. 3:18-cr-04683-GPC
                                          NOTICE OF APPEARANCE
